Title: From Thomas Jefferson to Ann Welsh, 12 March 1805
From: Jefferson, Thomas
To: Welsh, Ann


                  
                     Madam 
                     
                     Washington Mar. 12. 05.
                  
                  Your letter of Nov. 23. came to my hands in December. I took measures for obtaining information of the nature of the case which was the subject of it, and to know whether it admitted remedy. I found it was one of those for which no provision had ever been made, but it has not been till now in my power to answer you. altho’ the case belongs solely to the legislature, yet it is the duty of my place to make those observations which may place their conduct on it’s just ground. the old Congress had engaged to give half pay for life to all their officers who should serve through the war. those whom you represent, having fallen during the war, no right of half pay could arise in their case. after the war, the officers entitled to half pay commuted it for a fixed sum; but no one not entitled to half pay could be entitled to the commutation which was the equivalent for it. the merit of those you represent appears to have been great. but a legislature must act by general rules, and never do for one person what they would not do for every other under the same circumstances. to give the commutation in your case could not be done but under a previous general rule that they would give it to all officers who fell or died in their service during the war. this has never been done by any nation: and it would be a vast undertaking for ours. no one can say what it would add to the national debt. I suggest these observations to you as well to remove all supposition that the representatives of the nation, in making no provision for this case are acting contrary to justice & precedent, and for the tranquility of your own mind, which will be better satisfied on observing that the failure to obtain your request is not the effect of an arbitrary dispensation of the public justice. certainly it would have been more pleasing to me to have found your case among those which come within the scope of legal provision. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               